DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 02/09/22 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding claim 1 and the teachings of Craner,
1.  It is noted that the claims do not indicate or require that the “first” and “second” thresholds be different thresholds with different values.  Craner discloses separately determining whether to multicast a high or low bitrate version based upon current bandwidth usage compared to a threshold (“open” bandwidth enabling HD channel to be allocated; paragraph 13, 57-58) and determining whether to rebind existing high bitrate versions with low bitrate versions based upon current bandwidth usage compared to a threshold (701, Fig. 7; paragraph 73).  Thus, by performing the 
2.  It is also noted that Craner does in fact disclose three bandwidth levels (open, scarce, and full) based upon the current measured bandwidth usage, which would provide two “threshold” levels between them.  The separation level between “open” and “scarce” and “scarce” and “full” (paragraph 57).  Craner discloses performing bandwidth modification actions when bandwidth is not “open” (see Fig. 2, step B for a channel request when bandwidth is scarce or full resulting in steps D, E, F, paragraph 13, 46, 49, 73).  Thus, Craner provides for both a first threshold (indicating the bandwidth is “scarce” and above open) and a second threshold (indicating the bandwidth is “full” and above “scarce”).  Thus, by performing the determination to both use low bitrate versions and to rebind high bitrate versions to low bitrate versions when above the “scarce” threshold and also when above the “full” threshold, Craner meets the current limitations.  The claims do not require that certain actions only be performed at specific thresholds.

In response to applicant’s arguments regarding claim 11 and the teachings of Craner and Rieger,
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Rieger was then relied upon for disclosing utilizing predefined time periods to determine whether to utilize high or low bitrate versions of content (paragraph 179-181, 195) and whether to rebind high bitrate versions to low bitrate versions (HD to SD “switchover”; paragraph 180) based upon bandwidth usage predictions for the time period.
Thus, it is the combination of Craner and Rieger which meet the current limitations, as Craner discloses determining whether to rebind high bitrate versions to low bitrate versions based upon bandwidth usage (701, Fig. 7; paragraph 73) and Rieger discloses determining whether to rebind high bitrate versions to low bitrate versions based upon specific time periods (paragraph 179-181, 195).
1.  Similar to the language of claim 1, it is noted that the claims do not indicate or require that the “first” and “second” windows be different windows with different values  Thus, the determination of Rieger to both determine whether to utilize high or low bitrate versions of content (paragraph 179-181, 195) and determine whether to rebind high bitrate versions to low bitrate versions (HD to SD “switchover”; paragraph 180) during a specific time period of predicted high usage would meet the current limitations.
2.  Also similar to the reasoning and rejection of claim 1, it is noted Rieger discloses predicting plural different time windows which will have bandwidth shortages only be performed during specific time windows and not during any other time window.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craner (US 2009/0025027 A1) (of record).
As to claim 1, while Craner discloses a method for managing narrowcast bandwidth (Fig. 1), comprising:
receiving a channel tune request from a set top box associated with a service group (201, paragraph 56-57);
determining whether current total bandwidth use by the service group is at or above a first predetermined threshold (paragraph 57);
multicasting a high bitrate version of a requested channel to the set top boxes of the service group when the current total bandwidth use by the service group is below the first predetermined threshold, the requested channel corresponding to the received 
multicasting a low bitrate version of the requested channel to the set top boxes of the service group when the current total bandwidth use by the service group is at or above the first predetermined threshold (“scarce or full” bandwidth requiring channel to be downgraded to SD prior to being allocated; paragraph 13);
determining whether current total bandwidth use by the service group is at or above a second predetermined threshold (701, Fig. 7; paragraph 73);
identifying existing sessions that are multicasting high bitrate versions and that also have low bitrate versions (703, Fig. 7, paragraph 73);
rebinding existing multicasting sessions with their low bitrate versions when the current total bandwidth use by the service group is at or above the second predetermined threshold (707, Fig. 7; paragraph 73); and
multicasting the low bitrate versions to the set top boxes of the service group (707, Fig. 7; paragraph 73).

As to claim 7, Craner discloses wherein the second predetermined threshold is higher than the first predetermined threshold (paragraph 13, 57-58, 69, 73).

As to claim 8, Craner discloses determining whether time of the channel tune request is within a second predefined window (paragraph 61), wherein rebinding existing multicasting sessions with their low bitrate versions includes rebinding existing multicasting sessions with their low bitrate versions when (a) the current total bandwidth .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 9-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Craner in view of Rieger et al. (Rieger) (US 2015/0382030 A1) (of record).
As to claim 11, Craner discloses a method for managing narrowcast bandwidth (Fig. 1), comprising:
receiving a channel tune request from a set top box associated with a service group (201, paragraph 56-57);
determine whether to perform multicasting a high bitrate version of the requested channel to the set top boxes of the service group (“open” bandwidth enabling HD channel to be allocated; paragraph 13, 57-58);
multicasting a high bitrate version of a requested channel to the set top boxes of the service group (“open” bandwidth enabling HD channel to be allocated; paragraph 13, 57-58);

identifying existing sessions that are multicasting high bitrate versions and that also have low bitrate versions (703, Fig. 7, paragraph 73);
rebinding existing multicasting sessions with their low bitrate versions based upon available bandwidth (707, Fig. 7; paragraph 73); and
multicasting the low bitrate versions to the set top boxes of the service group (707, Fig. 7; paragraph 73).
While Craner discloses utilizing available bandwidth to determine whether to multicast high bitrate versions of the requested channels (“open” bandwidth enabling HD channel to be allocated; paragraph 13, 57-58) and multicast low bitrate versions of the requested channels (“scarce or full” bandwidth requiring channel to be downgraded to SD prior to being allocated; paragraph 13) and rebinding of highbit rate versions to low bitrate versions (707, Fig. 7; paragraph 73), he fails to specifically disclose determining whether time of the channel tune request is within a first or second predefined window, multicasting a high bitrate version of the requested channel to the set top boxes of the service group when the time of the channel tune request is outside the first predefined window and multicasting a low bitrate version of the requested channel to the set top boxes of the service group when the time of the channel tune request is within the first predefined window.
In an analogous art, Rieger discloses a method for managing bandwidth (Fig. 2-2b) which will determine whether a time of a channel tune request is within a first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craner’s system to include determining whether time of the channel tune request is within a first or second predefined window, multicasting a high bitrate version of the requested channel to the set top boxes of the service group when the time of the channel tune request is outside the first predefined window and multicasting a low bitrate version of the requested channel to the set top boxes of the service group when the time of the channel tune request is within the first predefined window, as taught in combination with Rieger, for the typical benefit of reducing the switching from HD to SD during a program which can cause discontinuities and reduce subscriber satisfaction.


rebinding one or more of the existing multicasting sessions with their high bitrate versions when the time of the channel tune request is outside the second predefined window (see Rieger at paragraph 177-178); and
multicasting the high bitrate versions of the one or more existing multicasting sessions to the set top boxes of the service group (see Rieger at paragraph 177-181, 195).

As to claim 14, Craner and Rieger disclose determining whether current total bandwidth use by the service group is under a predetermined threshold, wherein rebinding one or more of the existing multicasting sessions with their high bitrate versions occurs when the time of the channel tune request is outside the second predefined window and the current total bandwidth use is under the predetermined threshold (see Craner at paragraph 73 and Rieger at paragraph 177-181, 195).

As to claim 15, Craner and Rieger disclose identifying existing sessions that are multicasting low bitrate versions and that also have high bitrate versions (see Rieger at paragraph 177-178);
rebinding one or more of the existing multicasting sessions with their high bitrate versions when the time of the channel tune request is outside the first predefined window (see Rieger at paragraph 177-178); and


As to claim 16, Craner and Rieger disclose determining whether current total bandwidth use by the service group is under a predetermined threshold, wherein rebinding one or more of the existing multicasting sessions with their high bitrate versions occurs when the time of the channel tune request is outside the first predefined window and the current total bandwidth use is under the predetermined threshold (see Craner at paragraph 73 and Rieger at paragraph 177-181, 195).

As to claim 17, Craner and Rieger disclose determining whether current total bandwidth use by the service group is at or above a predetermined threshold (see Craner at 701, Fig. 7; paragraph 73 and Rieger at paragraph 180-181);
identifying existing sessions that are multicasting high bitrate versions and that also have low bitrate versions (see Craner at 703, Fig. 7, paragraph 73 and Rieger at paragraph 180-181);
rebinding existing multicasting sessions with their low bitrate versions when the current total bandwidth use by the service group is at or above the predetermined threshold (see Craner at 707, Fig. 7; paragraph 73 and Rieger at paragraph 180-181); and
multicasting the low bitrate versions to the set top boxes of the service group (see Craner at 707, Fig. 7; paragraph 73 and Rieger at paragraph 180-181).

As to claim 18, Craner and Rieger disclose identifying existing sessions that are multicasting low bitrate versions and that also have high bitrate versions (see Rieger at paragraph 177-178);
rebinding one or more of the existing multicasting sessions with their high bitrate versions when the current total bandwidth use by the service group is under the predetermined threshold (see Rieger at paragraph 177-178); and
multicasting the high bitrate versions of the one or more existing multicasting sessions to the set top boxes of the service group (see Rieger at paragraph 177-181, 195).

As to claim 19, Craner and Rieger disclose identifying existing sessions that are multicasting low bitrate versions and that also have high bitrate versions (see Rieger at paragraph 177-178);
rebinding one or more of the existing multicasting sessions with their high bitrate versions when the current total bandwidth use by the service group is under the predetermined threshold and the time of the channel tune request is outside the first predefined window (see Rieger at paragraph 177-181); and
multicasting the high bitrate versions of the one or more existing multicasting sessions to the set top boxes of the service group (see Rieger at paragraph 177-181, 195).


rebinding one or more of the existing multicasting sessions with their high bitrate versions when the current total bandwidth use by the service group is under the predetermined threshold for at least a predetermined amount of time and the time of the channel tune request is outside the first predefined window (see Rieger at paragraph 177-181, 195).; and
multicasting the high bitrate versions of the one or more existing multicasting sessions to the set top boxes of the service group (see Rieger at paragraph 177-181, 195).

As to claim 3, while Craner discloses rebinding existing high bitrate versions with their low bitrate versions when the current total bandwidth use by the service group is above the second predetermined threshold, he fails to specifically disclose determining whether current total bandwidth use by the service group is below the second predetermined threshold; identifying existing sessions that are multicasting low bitrate versions and that also have high bitrate versions; rebinding one or more of the existing multicasting sessions with their high bitrate versions when the current total bandwidth use by the service group is below the second predetermined threshold; and multicasting the high bitrate versions of the one or more existing multicasting sessions to the set top boxes of the service group.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craner’s system to include determining whether current total bandwidth use by the service group is below the second predetermined threshold; identifying existing sessions that are multicasting low bitrate versions and that also have high bitrate versions; rebinding one or more of the existing multicasting sessions with their high bitrate versions when the current total bandwidth use by the service group is below the second predetermined threshold; and multicasting the high bitrate versions of the one or more existing multicasting sessions to the set top boxes of the service group, as taught in combination with Rieger, for the typical benefit 

As to claim 4, Craner and Rieger disclose wherein rebinding one or more of the existing multicasting sessions with their high bitrate versions includes rebinding one or more of the existing multicasting sessions with their high bitrate versions when the current total bandwidth use by the service group is below the second predetermined threshold for at least a predetermined amount of time (see Craner at paragraph 73 and Rieger at paragraph 177-181, 195).

As to claim 5, while Craner discloses rebinding existing high bitrate versions with their low bitrate versions when the current total bandwidth use by the service group is above the second predetermined threshold, he fails to specifically identifying existing sessions that are multicasting low bitrate versions and that also have high bitrate versions; rebinding one or more of the existing multicasting sessions with their high bitrate versions when the current total bandwidth use by the service group is below the first predetermined threshold; and multicasting the high bitrate versions of the one or more existing multicasting sessions to the set top boxes of the service group.
In an analogous art, Rieger discloses a method for managing bandwidth (Fig. 2-2b) which will provide different version streams based upon the time period (providing SD if the time period is predicted to have bandwidth usage that would require a switch from HD to SD during the program; paragraph 179-181, 195), determine when the current total bandwidth use by the service group is under the predetermined threshold 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craner’s system to include existing sessions that are multicasting low bitrate versions and that also have high bitrate versions; rebinding one or more of the existing multicasting sessions with their high bitrate versions when the current total bandwidth use by the service group is below the first predetermined threshold; and multicasting the high bitrate versions of the one or more existing multicasting sessions to the set top boxes of the service group, as taught in combination with Rieger, for the typical benefit of reducing the switching from HD to SD during a program which can cause discontinuities and reduce subscriber satisfaction.

As to claim 6, Craner and Rieger disclose wherein rebinding one or more of the existing multicasting sessions with their high bitrate versions includes rebinding one or more of the existing multicasting sessions with their high bitrate versions when the current total bandwidth use by the service group is below the first predetermined 

As to claim 9, while Craner discloses determining the time of the channel tune request, he fails to specifically disclose determining whether time of the channel tune request is within a first predefined window, wherein multicasting a high bitrate version of the requested channel includes multicasting the high bitrate version of the requested channel to the set top boxes of the service group when (a) the current total bandwidth use by the service group is below the first predetermined threshold and (b) the time of the channel tune request is outside the first predefined window.
In an analogous art, Rieger discloses a method for managing bandwidth (Fig. 2-2b) which will determine whether a time of a channel tune request is within a first predefined window (paragraph 179-181, 195), wherein multicasting a high bitrate version of the requested channel includes multicasting the high bitrate version of the requested channel to the set top boxes of the service group when (a) the current total bandwidth use by the service group is below the first predetermined threshold and (b) the time of the channel tune request is outside the first predefined window (providing HD when bandwidth is available and its outside a time period predicted to have a drop in bandwidth requiring switching; paragraph 177-181, 195) to reduce switching from HD to SD during a program which can cause discontinuities and reduce subscriber satisfaction (paragraph 179).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craner’s system to include determining 

As to claim 10, Craner and Rieger disclose wherein multicasting a low bitrate version of the requested channel includes multicasting the low bitrate version of the requested channel to the set top boxes of the service group when (a) the current total bandwidth use by the service group is at or above the first predetermined threshold (see Craner at 707, Fig. 7; paragraph 73 and see Rieger at paragraph 177-181, 195) or (b) the time of the channel tune request is within the first predefined window (see Rieger at paragraph 179-181, 195).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/James R Sheleheda/          Primary Examiner, Art Unit 2424